Citation Nr: 1106315	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the 
service connected degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1960 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the RO.  

The Veteran filed his original claim of service connection for a 
lumbar spine disability in March 1982.  It was denied in a May 5, 
1982 rating decision.  

Upon further review, the RO determined that clear and 
unmistakable error (CUE) existed in the May 5, 1982 decision.  
The RO issued the February 2006 decision granting service 
connection for a back disability.  Since the prior final RO 
decision involved CUE, it assigned a 20 percent rating effective 
beginning on July 2, 1981.  See 38 U.S.C.A. § 5109A.     

The issues of an increased rating higher than 40 percent for the 
service-connected low back disability and entitlement to a TDIU 
rating, to include on an extraschedular basis,  are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  



FINDINGS OF FACT

1.  Prior to October 16, 1998, the service-connected lumbar disc 
disease is not shown to have been manifested by severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief or a severe limitation of motion or 
functional loss due to pain.  

2.  For the period of the appeal beginning on October 16, 1998, 
the service-connected lumbar disc disease is shown to have been 
productive of a disability picture that more nearly approximated 
that of severe intervertebral disc disease with recurring attacks 
and intermittent relief.  



CONCLUSIONS OF LAW

1.  Prior to October 16, 1998, the criteria for the assignment of 
a rating in excess of 20 percent for service-connected lumbar 
disc disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
and 4.71a including Diagnostic Codes 5292, 5293, 5295 (2002).

2.  Beginning on October 16, 1998, the criteria for the 
assignment of a 40 percent rating for the service-connected 
lumbar disc disease are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.30, 4.40, 4.45, 
4.59, and 4.71a including Diagnostic Codes 5292, 5293, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2005 letter, 
prior to the date of the issuance of the appealed February 2006 
rating decision.  

In May 2008, the RO sent another letter containing notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

While this letter was furnished after the issuance of the 
appealed rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statements of the Case issued in 
June 2008 and August 2008.  

This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board finds VA fulfilled its duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed back disability described by the 
Veteran.  

This includes two unsuccessful attempts in March 2005 and June 
2005 to obtain private medical records from Dr. B.M. relating to 
spinal surgery.  The Board finds the RO's two requests for Dr. 
B.M.'s records sufficient to fulfill its duty to assist.  See 
38 C.F.R. § 3.159(c)(1).  

Additionally, the Veteran was afforded VA examinations in 
November 2005 and July 2007 with an April 2008 addendum opinion.  
The Board finds these examination reports adequate for the 
purposes of adjudication.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

The November 2005 examination report did not include review of 
the medical records.  Nonetheless, it included an interview with 
the Veteran and clinical examination reflecting the present 
status of his lumbar spine, both conducted by a physician.  

The July 2007 VA examination and April 2008 addendum opinion 
reflect a full review of the claims file, interview of the 
Veteran, physical examination, and medical opinions by an 
appropriately qualified healthcare provider.  See id.  The Board 
finds VA fulfilled its duty to assist.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Entitlement to a rating in excess of 20 percent for service 
connected degenerative disc disease of the lumbar spine

Laws and Regulations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, where, as here, the question for consideration is the 
propriety of the initial disability rating assigned, evaluation 
of the medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Normally, the effective date is the date of receipt of the claim 
or the earliest date which is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  38 C.F.R. § 3.400(o).  The 
present claim dates to October 2004.  

Prior to this claim, service connection for a back condition had 
been finally denied in a May 5, 1982 RO decision.  Thus, in 
October 2004, the claim was characterized as a petition to reopen 
a claim of service connection for a back disability for new and 
material evidence.  38 C.F.R. § 3.156.  

However upon review, the RO determined that clear and 
unmistakable (CUE) error was involved with its May 5, 1982 
decision and granted the claim for service connection.  Since the 
February 2006 RO decision reversed the May 5, 1982 decision, the 
RO treated the February 2006 decision as being effective on the 
date of reversed decision, May 5, 1982.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105.  

The Veteran filed his claim for the reversed decision within a 
year of separation.  For claims filed within a year of 
separation, VA is required to assign an effective date on the day 
following separation.  38 U.S.C.A. § 5110(b)(1).  

Thus, the February 2006 RO decision assigned a disability rating 
effective immediately after the date of separation from active 
service or on July 2, 1981.  The Board must also consider the 
effective date as July 2, 1981.  See id. 

Since July 2, 1981, the rating criteria for back disabilities 
have changed.  The law provides that where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the Veteran applies unless provided 
otherwise.  See VAOGCPREC 7-2003.  Since the appeals period 
includes the time the regulatory amendments occurred, the Board 
will consider both the pre-amended and amended rating criteria 
and assign the most favorable rating.

Under the pre-amended Diagnostic Code 5293 for intervertebral 
disc syndrome, the criteria in effect prior to September 23, 2002 
provided that moderate intervertebral disc syndrome, with 
recurrent attacks, is rated 20 percent disabling; severe 
recurring attacks with intermittent relief is rated 40 percent 
disabling; and the maximum rating of 60 percent is assigned for a 
pronounced disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Other potentially applicable pre-amended Diagnostic Codes include 
Diagnostic Code 5292, in effect prior to September 26, 2003, for 
limitation of motion of the lumbar spine.  It provides a 40 
percent rating for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

Also, pre-amended Diagnostic Code 5295, in effect prior to 
September 26, 2003, covers lumbosacral strain.  It provides a 40 
percent rating for severe lumbar strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

On September 23, 2002, Diagnostic Code 5293 was amended.  The 
amendment provided that intervertebral disc syndrome 
(preoperatively or postoperatively) was to be evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  When rating 
on the basis of incapacitating episodes, a rating of 40 percent 
with incapacitating episodes having a total duration of between 
four and six weeks during the past 12 months.  A maximum rating 
of 60 percent was assigned with incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
Diagnostic Code 5293 also includes the following notes.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective prior to September 26, 2003).

Effective September 26, 2003, Diagnostic Code 5293 was renumbered 
as Diagnostic Code 5243 and subject to amended criteria for 
rating disabilities of the spine.  68 Fed. Reg. 51454-01 (August 
27, 2003).  

Diagnostic Code 5243, which provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be evaluated 
either under the General Rating Formula for Diseases and Injuries 
of the Spine (General Rating Formula) or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes listed above, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.

The General Rating Formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the General Rating Formula, ratings are assigned as 
follows:

40 percent - forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire thoracolumbar 
spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, left and right lateral flexion are 
0 to 45 degrees, and left and right lateral rotation are 0 to 80 
degrees.  Normal forward flexion of the thoracolumbar spine is 0 
to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  

The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  

The normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphasia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Lastly, the Board must consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§  4.40, 4.45; See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  

The U.S. Court of Appeals for Veterans' Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a Veteran.  In accordance, 
the Veteran's reports of pain are considered in during review of 
the limitation of motion diagnostic codes.


Evidence

The X-ray studies of the lumbar spine taken during service in 
July 1979 revealed disc space narrowing at L5-S1.  The examiner 
commented that these disc changes could reflect degenerative disc 
disease.  The Veteran's separation examination is not of record.  

The Veteran underwent a VA orthopedic examination in April 1982.  
He reported injuring his back in approximately 1978 and 
continuing to experience low back pain which occasionally 
radiated to the left lower hip.  

The examination showed mild scoliosis of the thoracic spine.  His 
range of motion of the forward flexion was limited to 80 degrees; 
backward and lateral bending was limited to 15 degrees.  No 
neurological abnormalities were found.  The X-ray studies showed 
mild narrowing of L5-S1 and some mild anterior wedging of L-1, L-
3, and L-4.  The examiner diagnosed lumbosacral strain with 
probable degenerative disc disease.  

The private medical records dated from 1996 through 2000 showed 
that the Veteran, on occasion, sought treatment for lumbar back 
strain.  

On October 16, 1998 the Veteran complained of increasing low back 
pain and was found to have a herniated disc at L4-5.  The Veteran 
received an injection for pain relief.  

Then, in June 1999, the Veteran sought epidural steroid 
injections with minimal pain relief.  Neurological disorders were 
not found, and a June 1999 note showed that the Veteran could 
bend forward without difficulty.  

However, during examination in January 2000, the physician 
described the Veteran as having discomfort with flexion and 
extension.  Notably, in January 2000, the physician referred the 
Veteran for surgery and recommended that he continue to remain 
off work for three weeks.      

The Veteran underwent an October 2003 medical examination for the 
Social Security Administration (SSA) in conjunction with a 
disability claim.  The Veteran related a history of intermittent 
back pain beginning in 1976.  Approximately 14 years later, he 
reported that his pain became more noticeable.  

In the Fall of 2000, the Veteran reported undergoing back surgery 
which provided some pain relief.  Presently, he reported having 
constant sharp low back pain radiating to his left hip.  He also 
reported having occasional weakness in his left leg and numbness 
over the anterior aspect of the left thigh.  

An examination showed that the Veteran had a normal gait.  His 
forward flexion motion went to 90 degrees, and the Veteran could 
stand on either leg without difficulty.  His neurological 
examination was normal.  

The examiner diagnosed the Veteran with traumatic and 
degenerative joint disease of the lumbar spine.  He commented 
that the ranges of motion were good.  The examiner opined that 
the Veteran appeared capable of a mild amount of ambulating, 
standing, bending, stooping, and lifting heavy objects.  

Based in part upon the October 2003 examination, SSA determined 
that the Veteran was entitled to disability insurance benefits 
beginning on February 1, 2003.  The disability determination was 
based upon a primary diagnosis of discogenic and degenerative 
disorders of the back with a secondary diagnosis of obesity.  

The Veteran underwent a November 2005 VA spine examination.  He 
related a history back pain beginning in the mid-1970's.  At his 
civilian job, he began to experience gradually increasing low 
back pain.  The pain increased to an extent where it was 
recommended that he have spinal decompression surgery in 2000.   
He believes the surgery was partially successful in alleviating 
his symptoms.  

Presently, the Veteran reported having chronic back pain that 
waxed and waned in severity.  He denied having incapacitating 
episodes since at least 2002.  Notably, he affirmed having 
weakness in his left lower extremity.  An examination showed that 
he had a mildly antalgic gait slightly favoring the left lower 
extremity.  His forward flexion was limited to 45 degrees with 
pain at the end of motion.  Lumbar extension was limited to 15 
degrees, and right and left lateral flexion were to 20 degrees.  

The examiner noted right and left rotation to 30 degrees.  
Moderate guarding was observed during motion.  No changes were 
noted due to repetitive movement.  He noted a 13 centimeter 
midline lumbar scar.  Tenderness upon palpation was not found.  
Neurological disorders were not found upon clinical testing.  The 
X-ray and MRI studies confirmed multilevel degenerative disc and 
joint disease.  An electromyography report (EMG) of the left 
lower extremity did not reveal radiculopathy.  

The examiner diagnosed lumbar degenerative disc and joint disease 
disease status post L5, S1 herniated disc and surgical 
decompression.  Although the Veteran was presently retired, the 
examiner opined the back disability would limit bending, lifting, 
leaning, carrying, twisting, turning and prolonged sitting and 
standing activities.  

The VA treatment records in March 2006 showed that the Veteran 
visited the primary care clinic as a new patient.  He reported 
continuing back pain; however, no new findings were noted.  

The Veteran was reexamined by VA in June 2007.  The examiner 
thoroughly reviewed and discussed the Veteran's medical history.  
He also interviewed the Veteran who related having increased back 
pain in 2000 and missing several days of work.  He underwent 
surgery which alleviated numbness symptoms of his left lower 
extremity, but did not alleviate his back pain.  

Following the surgery, the Veteran reportedly worked for a few 
months, and then retired.  Now he complained of a constant sharp 
pain in his lumbar area and the left buttock.  The pain was not 
severe during rest, but increased upon movement.  

The Veteran denied associated neurological symptoms.  An 
examination revealed a stable scar over the lumbar vertebrae that 
was non-tender without skin breakdown or adherence to underlying 
tissue.  Slight tenderness to palpation over the left side 
paralumbar spinal muscles was observed.  

The Veteran's range of motion measurements showed the following: 
forward flexion limited to 50 degrees by severe pain; extension 
to 10 degrees limited by pain; normal left and right lateral 
flexion and lateral rotation.  

The examiner commented that the range of motion was limited due 
to pain rather than weakness, fatigue or incoordination.  
Neurological examination showed the lower extremity muscle 
strength, sensation, and the deep tendon reflexes to be normal 
and equal, bilaterally.  

The examiner also noted that the Veteran did not report any 
incapacitating episodes of back pain during the past year.  He 
diagnosed degenerative disc disease and degenerative joint 
disease of the lumbar spine.   
 
As part of his Substantive Appeal filed in June 2007, the Veteran 
expressed concern that VA inaccurately rated his back disability 
as SSA found him to be 100 percent disabled.  He reported having 
restricted motion, pain, and incapacitating episodes 
necessitating bedrest.  

In April 2008, the VA examiner provided an addendum.  He 
clarified that, during range of motion testing, there was no 
additional loss following repeated movement against resistance.  

The VA treatment notes, dated July 2008, show that the Veteran 
described his back pain as stable.  The examiner instructed him 
to continue his medication.


Analysis

The Veteran is presently in receipt of a 20 percent disability 
rating for the service-connected degenerative disc disease of the 
lumbar spine, effective on July 2, 1981.  He asserts that a 
rating in excess of 20 percent, particularly in light of SSA 
awarding a 100 percent disability rating is warranted in his 
case.  

The Board notes the regulatory criteria governing SSA 
determinations are significantly different than the rating 
schedule governing VA disability determinations.  38 C.F.R. §§ 
4.1-4.10, 4.71a, Diagnostic Code 5243.  

In this instance, by following applicable VA regulations, the RO 
assigned the present 20 percent rating pursuant to amended 
Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2010).  Since the rating criteria has changed during the 
relevant rating period, both pre-amended and amended versions are 
used in determining an appropriate rating with assignment of the 
most favorable rating.  VAOGCPREC 7-2003.  

After careful review of the record, the Board finds that the 
service-connected disability picture more nearly resembled the 
criteria for a 40 percent rating under pre-amended Diagnostic 
Code 5293 for the period of the appeal beginning on October 16, 
1998.  38 C.F.R. § 4.71a including  Diagnostic Code 5293 (2002).  

Under the pre-amended ratings (Diagnostic Code 5293), the 40 
percent rating criteria contemplates severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  See id.  
The Board will explain the findings as follows.  

Prior to October 16, 1998, the Veteran had been diagnosed with 
lumbar disc disease and experienced low back pain.  During this 
time period, there was little evidence of medical treatment for 
back pain.  The Veteran was not shown to have incapacitating 
episodes of back pain or more than moderately restricted motion 
of his lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2010); 38 C.F.R. § 4.71a, pre-amended Diagnostic Codes 5292, 
5295 (2002).  

Significantly, the service-connected lumbar disc disease was not 
shown to have been productive of severe attacks with intermittent 
relief during this period.  38 C.F.R. § 4.71a, pre-amended 
Diagnostic Code 5293 (2002).  

The Board finds the record prior to October 21, 1998 does not 
present a basis to award a rating in excess of 20 percent under 
either the pre-amended or amended rating criteria.  

However, the private medical record dated on October 16, 1998 
showed that the Veteran received a Toradol injection for pain 
relief and was advised to remain off work for 5 days until a 
scheduled MRI, which noted disc herniation at L4-5 and L5-S1.  

The subsequent private treatment records, dated in June 1999, 
show that the Veteran's back pain increased to where he requested 
epidural pain relief treatment.  The private records from January 
2000 indicate that conservative treatment failed and spinal 
decompression surgery was recommended.  The Veteran underwent 
spinal surgery in March 2000.  

On this record, the Board finds that the October 16, 1998 private 
medical record marked the date on which it is factually 
ascertainable that the service-connected lumbar disc disease had 
increased in severity; as a herniated disc was later confirmed, 
necessitating an injection for pain relief.  

In the Board's opinion, this increase in the lumbar disc disease 
was reflective of a level of impairment that, if not consistent 
with, clearly was approaching that of intervertebral disc 
syndrome manifested by severe recurring attacks and intermittent 
relief.  See id.  

Prior to this date, the Veteran is not shown to have sought the 
injection type pain relief measures for the herniated lumbar disc 
that ultimately necessitated surgical intervention.  

The Board at this time declines to assign a 60 percent rating 
pursuant to the pre-amended Diagnostic Code 5293 since there is 
no showing of neurological impairment due to pronounce 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  Although the record references complaints of 
numbness symptoms, it does not include findings of persistent 
sciatic nerve neuropathy, such as absent ankle jerks.    
 
In sum, the Board assigns a 40 percent rating for service 
connected lumbar disc disease for the period beginning on October 
16, 1998.  


ORDER

A increased rating of 40 percent for the service-connected 
degenerative disc disease of the lumbar spine beginning on 
October 16, 1998 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.


REMAND

The record indicates the Veteran underwent spinal decompression 
surgery in March 2000, the RO has not considered whether a 
convalescent rating should be assigned for this period.  
38 C.F.R. § 4.30.    

However, the only surgical record available is a March 15, 2000 
pre-operative radiology report.  In this instance, the Board 
finds that the RO should attempt to obtain additional treatment 
records regarding the surgery and any period of convalescence 
thereafter.  

The SSA records also show that the Veteran was determined to be 
unemployable due to the service-connected back disability in 
2003.  Thus, the issue of entitlement to total disability based 
upon individual unemployability (TDIU) is reasonably raised by 
the record.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).  

To the extent that the service-connected low back disability now 
is assigned a 40 percent rating, the Board finds that VA must 
address whether the evidence currently is sufficient to warrant 
the assignment of a higher rating, to include on an 
extraschedular basis.  

The Veteran in this regard reported experiencing incapacitating 
episodes in his June 2007 Substantive Appeal.  There is no 
accompanying evidence showing this was recommended by a 
physician, but a further examination is now required to ascertain 
whether this statement reflects an increase in the severity of 
the service-connected low back disability. 

Again, as there is evidence of an unusual disability picture with 
marked interference with employment, the Board must remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extraschedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  

In addition, the RO should obtain copies of all treatment 
referable to the service-connected low back disability for 
review.  

According, the issues of an increased rating above 40 percent for 
the service-connected low back disability and entitlement to a 
TDIU rating are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
information about all treatment received 
for his service-connected low back 
disability since 2008.  Based on his 
response, copies of all medical records 
should be obtained from any identified 
health care provider.  If any requested 
records are unavailable, documentation to 
that effect should be included in the 
claims file.

The Veteran also should be notified that he 
may submit additional evidence or medical 
records in support of his claim for 
increase.  

2.  The Veteran should be afforded a VA 
examination for the purpose of evaluating 
the current severity of his service-
connected low back disability.  

The examiner in this regard should 
determine whether the Veteran is 
experiencing incapacitating episodes due to 
intervertebral disc syndrome that would 
warrant a higher rating.  

The examiner should identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain, the extent of 
any weakened movement, excess fatigability 
or incoordination, and any additional 
limits on functional ability during flare-
ups, expressed in terms of additional 
limitation of motion during flare-ups (if 
the Veteran describes flare-ups).   

The examination should also address whether 
the Veteran is experiencing any separately 
ratable neurological deficit due to the 
service-connected low back disability.  

All indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided. 

The Veteran's claims file should be 
made available to the examiner prior to 
the examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.

3.  In addition, the RO should take all 
indicated action to request that the 
Veteran and his representative provide 
additional evidence pertinent to a claim 
for a TDIU rating.

In particular, the RO should request that 
the Veteran complete and submit a VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, so that VA will have 
information concerning his past employment.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit to substantiate a 
claim for a TDIU rating and what VA will 
do.

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

5.  To help avoid future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should 
readjudicate the claim for a higher 
evaluation for the service-connected low 
back disability, to include based on 
entitlement to a TDIU rating, in light of 
all pertinent evidence.  If indicated, the 
RO should take appropriate steps to address 
the Veteran's claim for increase on an 
extraschedular basis.  If any benefit 
sought on appeal remains denied, the RO 
should furnish a fully responsive 
Supplemental Statement of the Case to the 
Veteran and his representative and afford 
them with a reasonable opportunity for 
response.

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


